Exhibit 10.1
 
STANDSTILL AGREEMENT
 
This STANDSTILL AGREEMENT (this “Agreement”) is entered into as of this 19th day
of October, 2012 (the “Effective Date”), by and among Skinny Nutritional Corp.,
a Nevada corporation (the “Company”), and Trim Capital LLC, a limited liability
company organized under the laws of the State of Delaware (“Trim Capital” or the
“Purchaser”). The Company and the Purchaser may each be referred to separately
as a “Party” and collectively as the “Parties”.
 
WHEREAS, Trim Capital and the Company have entered into a Securities Purchase
Agreement, dated June 28, 2012, as amended on August 14, 2012 (together, the
“Purchase Agreement”);
 
WHEREAS, pursuant to the Purchase Agreement, the Company sold to Trim Capital
Senior Secured Promissory Notes in the aggregate principal amount of $1,270,000
(the “Notes”);


WHEREAS, among other transactions expressed therein, the Purchase Agreement
contemplated that Trim Capital would purchase $7,730,000 of additional
securities of the Company in accordance with the terms and conditions of the
Purchase Agreement; and


WHEREAS, Trim Capital has informed the Company that it does not intend to
effectuate the other transactions contemplated by the Purchase Agreement; and


WHEREAS, the Parties desire to reserve their rights as to the propriety of the
actions of each of the Parties and provide an opportunity for the Parties to
discuss the resolution of the obligations of the Parties under the Purchase
Agreement;


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


 1.           Standstill Period. The Parties hereby agreed to forbear and
postpone the filing, commencement, and prosecution of Claims (as defined below),
if any, that either may have against the other, or any of their respective
Affiliates, for the period of time (the “Standstill Period”) commencing on the
Effective Date and continuing until the earliest of (a) the sixtieth (60th) day
following the date first set forth above, (b) the mutual agreement of the
Parties or (c) the institution of any proceeding by or against the Company
seeking to adjudicate it a bankrupt or insolvent or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief, composition of
it or its debts or any similar order, in each case under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors. Nothing in this
Agreement shall preclude any Party from initiating Claims or other legal action
against the other Party (or their respective Affiliates) after the termination
of the Standstill Period and nothing herein shall be construed as a waiver of
any Claims that either Party may have against the other or their respective
Affiliates.
 
2.            Tolling Period. During the Standstill Period, all Time-Related
Defenses will be tolled for Claims that one Party may have against the other (or
their respective Affiliates). This Agreement does not constitute, and shall not
be interpreted as, an admission by any Party that any Claims are in existence
or, if made, would be valid; that any Claims have or have not yet accrued; or
that, but for the Agreement, any Claims would or would not be barred by any
Time-Related Defense.  Other than that the days covered by the Standstill Period
shall not count toward the accrual of any Time-Related Defense, it shall have no
effect on any Time-Related Defense upon the termination of the Standstill
Period.


 
 

--------------------------------------------------------------------------------

 
 
3.           Standstill Arrangements.
 
 3.1.           Acquisition of Additional Voting Securities. The Purchaser
hereby covenants and agrees that during the Standstill Period, neither the
Purchaser nor any of its Affiliates will, without the prior approval of the
Board of Directors of the Company (the “Board”), directly or indirectly,
purchase or otherwise acquire (other than pursuant to a stock split or stock
dividend) or make any proposal, other than a confidential proposal to the Board,
to or agree to acquire, or become or agree to become the beneficial owner of any
Voting Securities (as defined below) of the Company, other than (i) any
Voting  Securities acquired through the exercise, conversion or exchange of the
securities of the Company already held by it (the “Purchaser’s Shares”) or (ii)
any voting securities issued as dividends on or otherwise issued in exchange or
in consideration of or with respect to the Purchaser’s Shares or shares issued
as dividends thereon or in exchange for or in respect of such shares.


 3.2.           Standstill Agreement.  The Purchaser hereby agrees that during
the Standstill Period, neither the Purchaser nor any of its Affiliates shall,
directly or indirectly, in any manner, acting alone or in concert with others
(or solicit, request, advise, assist or encourage others to) take any of the
actions set forth in Section 3.2(i) through 3.2(xi) below:


(i)          nominate or propose any candidates for the Board or seek to change
or alter the composition or size or membership of the Board or the removal or
replacement of any director or call or seek the call of any meeting of
stockholders;


(ii)         submit a shareholder proposal under Rule 14a-8 of the Securities
Exchange Act of 1934, directly or indirectly, to the Company or seek any
referendum or the like by the shareholders of the Company;


(iii)        file a proxy or consent statement in opposition to the Company or
otherwise obtain or solicit proxies or consents from any shareholders of the
Company or be a participant in or make any solicitation for a matter relating to
the Board;


(iv)        enter into any contract, arrangement or understanding with any
person with respect to any securities of the Company, including but not limited
to any acquisition of any securities (or beneficial ownership thereof), joint
venture, loan or option agreement, put or call, guarantee of loans, guarantee of
profits or division of losses or profits;
 
(v)         commence or enter into any tender offer or exchange offer, merger,
acquisition or other business combination or extraordinary transaction involving
the Company or any of its subsidiaries, including any transaction to acquire a
majority of the assets of the Company or otherwise effect a change of control of
the Company;
 
(vi)        form, join or in any way participate in a “group” (as defined under
the Exchange Act) with respect to the Company or its securities;
 
(vii)       otherwise act, alone or in concert with others, to seek to influence
the management, Board or policies of the Company or take any action to seek the
removal of any member of the Board, change the size of the Board, obtain
additional representation on the Board, or take any other action related to the
management or the Board;
 
(viii)      disclose any intention, plan, proposal or arrangement or other
matter inconsistent with its obligations under this Section 3.2 (provided that
this clause (viii) shall not prohibit a confidential, non-public disclosure with
respect to the matters for which a waiver may be sought under clause (xi)
below);
 
 
2

--------------------------------------------------------------------------------

 
 
(ix)        effect or seek (including, without limitation, entering into any
discussions, negotiations, agreements or understandings with any third person),
offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way, advise, assist or encourage any other person or
entity in connection with any action which it is prohibited from taking under
this Section 3.2 or which is inconsistent with its obligations under this
Section 3.2 (including via any supporting public statement with respect thereto
or any adverse public statement regarding the Company or the Board or any of its
members);
 
(x)          knowingly take any action which would, or would reasonably be
expected to, force the Company to make a public announcement (or result in the
Company making a public announcement) regarding any of the types of the
foregoing matters; or
 
(xi)         request, directly or indirectly, any amendment or waiver or
modification of, or deviation from, any provision of this Section 3.2 (including
this sentence) or any other provision of this Agreement by the Company or any of
its agents or representatives (provided that this clause (xi) shall not prohibit
the Purchaser from confidentially requesting from the Board of the Company an
amendment, waiver or modification, or deviation, from this Section 3.2 to permit
it to engage in a transaction subject to clauses (iv) or (v) above).
 
  3.3.          Affiliates and Related Parties. The Purchaser shall cause each
of its Affiliates  and shall use best efforts to cause the Affiliates of the
members of Trim Capital (except for Michael Salaman or any entity affiliated
with him), to abide by the restrictions applicable to such Affiliates under this
Agreement and by all other provisions of this Agreement applicable to the
Purchaser as if expressly applicable to such Affiliates.


4.           Other Agreements of the Parties.
 
  4.1.          During the Standstill Period, the Parties will discuss their
plans for the resolution of the Parties’ obligations under the Purchase
Agreement and the Notes. The Parties further agree that such plan shall address,
on mutually acceptable terms, the repayment of expenses incurred by Trim Capital
under the Purchase Agreement. The Purchaser acknowledges and agrees that during
and after the Standstill Period the Company will use commercially reasonable
efforts to obtain adequate financing, or consummate another strategic
transaction, so as to assist the Company in resolving any obligations that it
may have under the Purchase Agreement and the Notes and to otherwise enable the
Company to obtain additional funding to provide for its working capital and
general business needs.   Subject to, and without waiving any claims or
defenses, it is the intention of the Parties that at the end of the Standstill
Period, a mutually acceptable plan for the resolution and repayment of all such
obligations will be adopted by the Parties.
 
  4.2.          The Company and the Purchaser hereby agree that (i) as of the
Effective Date and for the duration of the Standstill Period, the effectiveness
of Sections 4.5, 4.6, 4.8, 4.10, 4.13 and 4.19 of the Purchase Agreement are
suspended and (ii) as of the Effective Date, Section 4.12 of the Purchase
Agreement is terminated immediately without any further force or effect.


  4.3.          The Company hereby acknowledges its obligations to cooperate
with Trim Capital as required under the Security Agreement and Intellectual
Property Security Agreement entered into with Trim Capital as of June 28, 2012.


  4.4           Each Party hereby agrees that, during the Standstill Period, it
will not make any statement, either directly or through other persons or
entities, which is disparaging to the other Party or any of its affiliates,
management, officers, directors, services, products, operations, prospects or
other matters relating to its business.


 
3

--------------------------------------------------------------------------------

 
 
5.           Publicity.  The Company shall, by 9:30 a.m. (New York City time) or
as soon thereafter as is practicable on the Trading Day immediately following
the Effective Date, issue a press releasein the form attached hereto as Exhibit
A (the “Press Release”).  Until the Press Release is issued, the Company and the
Purchaser shall keep the contents of this Agreement confidential other than as
required by law. The Company, on the one hand, and the Purchaser, on the other
hand, will each file a Current Report on Form 8-K (in the case of the Company)
and a Schedule 13D amendment and a Form 4 (in the case of the Purchaser)
disclosing the material terms of this Agreement and attaching this Agreement and
the Press Release as exhibits thereto, promptly following the issuance of the
Press Release (but in no event later than 5:30 p.m. (New York City time) on the
fourth Trading Date following the Effective Date.


6.           Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
 
              (a)           “Claim” or “Claims” means any action, arbitration,
claim, crossclaim, counterclaim, third-party claim, or other legal or equitable
right or remedy, that may exist in favor of a Party to this Agreement as against
the other Party (or such other Party’s Affiliates).


              (b)           “Time-Related Defense” or “Time-Related Defenses”
means all defenses, whether by statute, common law, or equity, based or
partially based on the passage of time or on a conditioning of rights based on
the time of assertion, knowledge, or notice, and includes all statutes of
limitations and statutes of repose as well as all time-related equitable
defenses, such as laches.


Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Purchase Agreement.


7.           Company Representations and Warranties. The Company represents and
warrants to the Purchaser as follows:
 
              7.1.          Binding Agreement. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada. The Company has the full power and authority to execute, deliver and
carry out the terms and provisions of this Agreement, and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement. This Agreement has been duly executed and delivered by the Company,
and, assuming the valid authorization, execution and delivery hereof by the
Purchaser, is a valid and binding  obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, and other
similar laws affecting or relating to the enforcement of creditors’ rights
generally and by general principles of equity (whether applied in a proceeding
at law or in equity).


              7.2.          Execution; No Violations. The execution and delivery
of this Agreement by the Company does not, and the consummation by the Company
of the transactions contemplated hereby will not: (a) violate or conflict with
the organizational documents of the Company or any agreement, order, injunction,
decree, or judgment to which the Company is a party or by which the Company or
any of its respective properties is bound; or (b) violate any law, rule or
regulation applicable to the Company.


 
4

--------------------------------------------------------------------------------

 
 
                8.           Representations and Warranties of the Purchaser. To
induce the Company to enter into this Agreement, the Purchaser represents and
warrants to the Company as follows:


              8.1.          Binding Agreement. The Purchaser is duly organized,
validly existing and in good standing under the laws of the state in which it
was organized and it has the full power and authority to execute, deliver and
carry out the terms and provisions of this Agreement, and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement. This Agreement has been duly executed and delivered by the Purchaser,
and, assuming the valid authorization, execution and delivery hereof by the
Company, is a valid and binding  obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium, and other
similar laws affecting or relating to the enforcement of creditors' rights
generally and by general principles of equity (whether applied in a proceeding
at law or in equity).


              8.2.          Execution; No Violations. The execution and delivery
of this Agreement by the Purchaser does not, and the consummation by the
Purchaser of the transactions contemplated hereby will not: (a) violate or
conflict with the organizational documents of the Purchaser or any agreement,
order, injunction, decree, or judgment to which the Purchaser is a party or by
which the Purchaser or any of its  properties is bound; or (b) violate any law,
rule or regulation applicable to the Purchaser.
 
  8.3.          Share Ownership. The Purchaser does not own any voting
securities of the Company, or any securities convertible into or exchangeable or
exercisable for any voting securities of the Company, or which, upon redemption
thereof could result in the Purchaser or any of its Affiliates receiving any
voting securities of the Company, or options, warrants, contractual rights or
other rights of any kind to acquire or vote any voting securities of the Company
(collectively, the “Voting Securities”), except those securities acquired
pursuant to the Purchase Agreement.


9.           Specific Performance. Each of the Parties acknowledges and agrees
that the other Party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each Party agrees that, without
posting bond or other undertaking, the other Party shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any claim, action, cause of action or suit, whether in
contract or tort or otherwise, whether at law or in equity. Each Party further
agrees that, in the event of an action for specific performance in respect of
such breach, it shall not assert the defense that a remedy at law would be
adequate. The foregoing is in addition to, and not limitation of, any other
remedies available at law or in equity.


10.         Breach. Each of the Parties shall be responsible for any breach of
this Agreement by it or any of its respective Affiliates, whether directly or
indirectly, of the terms applicable to its Affiliates, and each of the Parties
agrees, at its sole expense, to take all reasonable measures to avoid any breach
of this Agreement by any of its respective Affiliates. Without limiting the
generality of the foregoing, each Party agrees that where this Agreement
provides that it shall cause its respective Affiliates to take or refrain from
taking certain actions, each Party acknowledges and agrees that the failure of
such Affiliate to take or refrain from taking any such action shall constitute a
breach of this Agreement for which such Party shall be responsible hereunder.
The foregoing obligation shall not limit the remedies available to the any Party
for any such breach of this Agreement.


11.         Entire Agreement. This Agreement contains the entire understanding
of the Parties with respect to the “standstill arrangements” described herein
and supersedes all prior agreements and understandings, oral or written, with
respect to such standstill arrangements.
  
 
5

--------------------------------------------------------------------------------

 
 
12.         Amendments and Waivers; Interpretation. No amendment or waiver of
any provision of this Agreement will be valid and binding unless it is in
writing and signed, in the case of an amendment, by the Company and the
Purchaser, or in the case of a waiver, by the Party against whom the waiver is
to be effective. No waiver by any Party of any breach or violation or, default
under or inaccuracy in any representation, warranty or covenant hereunder,
whether intentional or not, will be deemed to extend to any prior or subsequent
breach, violation, default of, or inaccuracy in, any such representation,
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence. No delay or omission on the part of
any Party in exercising any right, power or remedy under this Agreement will
operate as a waiver thereof. Each of the Parties has participated in the
drafting of this Agreement and this Agreement shall not be construed against any
Party hereto as the drafter hereof. As used in this Agreement, the term
including shall mean including without limitation.
 
13.         Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of the Parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
Party other than the Parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Nothing in this
Section 13 shall limit the obligations hereunder of any of the Parties hereto.
 
14.         Counterparts. This Agreement may be executed in any number of
counterparts, which may be exchanged by PDF or facsimile each of which will be
deemed an original, but all of which together will constitute but one and the
same instrument. This Agreement will become effective when duly executed by each
Party hereto.
 
15.         Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. In the event that any provision hereof
would, under applicable law, be invalid or unenforceable in any respect, each
Party hereto intends that such provision will be construed by modifying or
limiting it so as to be valid and enforceable to the maximum extent compatible
with, and possible under, applicable law.
 
16.         Notice.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the  second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the Party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:


If to the Company:


Skinny Nutritional Corp.
­­­­­1100 East Hector Drive
Conshohocken, PA 19428
Attention:  Michael Salaman, CEO


 
6

--------------------------------------------------------------------------------

 
 
In each case, with a copy to (which shall not constitute notice):


Becker & Poliakoff, LLP
45 Broadway, 8th Floor
New York, NY 10006
Attention:  Michael Goldstein, Esq.
Fax:  (212) 557-0295


If to the Purchaser:


Trim Capital LLC
49 Pleasant Ridge Rd
Harrison, NY 10528
Attention:  Marc Cummins


In each case, with a copy to (which shall not constitute notice):


Pryor Cashman LLP
7 Times Square
New York, NY 10036
Attention:  Lawrence A. Spector, Esq.
Fax:  212-798-6374


17.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
Party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement shall
be commenced exclusively in the state and federal courts sitting in the City of
New York. Each Party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each Party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such Party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.


 
[Next page is the signature page.]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Parties have duly executed this Agreement as
of the date first written above.
 

 
Skinny Nutritional Corp.
 
By: /s/ Michael Salaman
Name: Michael Salaman
Title: Chief Executive Officer

 
 THE PURCHASER:



 
Trim Capital, LLC
 
By: /s/ Marc Cummins
Name: Marc Cummins
Title: Managing Member



 
8

--------------------------------------------------------------------------------


 